Exhibit 99.2 For Immediate Release Investor Contact: MKR Group Inc. Todd Kehrli (323) 468-2300 meet@mkr-group.com MeetMe Prices $10 Million Public Offering of Common Stock NEW HOPE, Pa., July 23, 2014 – MeetMe, Inc. (NASDAQ: MEET), the public market leader for social discovery, today announced that is has priced an underwritten public offering of 5,000,000 shares of its common stock at an offering price of $2.00 per share, for gross proceeds of approximately $10,000,000. MeetMe has also granted the underwriters a 30-day option to purchase up to an additional 750,000 shares of common stock to cover over allotments, if any. The offering is expected to close on July 28, 2014, subject to satisfaction of customary closing conditions. MeetMe intends to use the net proceeds from the proposed offering for general working capital purposes. JMP Securities acted as the sole book-running manager and Northland Capital Markets and Janney Montgomery Scott LLC served as co-managers. The offering is being made pursuant to an effective shelf registration statement (333-19035) previously filed with theSecurities and Exchange Commission(SEC). A final prospectus supplement and accompanying base prospectus describing the terms of the offering will be filed with theSEC. Before investing in MeetMe, you should read the prospectus supplement and the accompanying prospectus, and other documents that MeetMe has filed or will file with theSEC, for information about MeetMe and this offering. When available, copies of the final prospectus supplement and accompanying prospectus relating to the offering may be obtained by contactingJMP Securities LLC, 600 Montgomery Street, 10th Floor, San Francisco, California 94111, Attention: Prospectus Department,(415) 835-8985. The final prospectus supplement and accompanying prospectus also will be available on theSEC's website atwww.sec.gov. This press release shall not constitute an offer to sell, or the solicitation of an offer to buy, any of the securities, nor shall there be any sale of these securities, in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state. About MeetMe, Inc. MeetMe® is the leading social network for meeting new people in the US and the public market leader for social discovery (
